High Performance Beverages Company 5rmor St. Cave Creek, AZ 85331 April 8, 2014 United States Securities and Exchange Commission Washington, D.C. 20549 Re: High Performance Beverages Company Item 4.02 Form 8 -K Filed March 24, 2014 File No. 000-54973 Ladies and Gentlemen: Reference is made to the letter from the staff of the Securities and Exchange Commission dated March 28, 2014 (“March 29, 2014 letter”) regarding the above-referenced 8-K.We regret that we did not realize that we had received the March 29, 2014 letter until our counsel notified us that they had received a call from the staff. We regret this and apologize to the staff for any inconvenience.We hereby respectfully request until April 15th to respond to the March 28, 2014 letter. Thank you for your consideration. Very truly yours, High Performance Beverages Company By: /s/Toby McBride Toby McBride Chief Executive Officer
